U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 26, 2011 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No.000-53577 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 03-0606420 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 27680 Franklin Road Southfield, Michigan 48034 (Address of principal executive offices) Issuer's telephone number: (248) 223-9160 Issuer's facsimile number: (248) 223-9165 No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:18,936,800 shares of $.0001 par value common stock outstanding as of August 9, 2011. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] INDEX PART I.FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Stockholders' Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Interim Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risks 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 21 i PARTI.FINANCIAL INFORMATION Item1.Financial Statements DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS June 26 December 26 Current assets Cash and cash equivalents $ $ Accounts receivable - Inventory Prepaid assets Other current assets - Total current assets Property and equipment, net - restricted assets of VIE Property and equipment, net Intangible assets, net Other long-term assets Deferred income taxes Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Current portion of long-term debt (including VIE debt of $89,414) $ $ Accounts payable Accrued liabilities Deferred rent Total current liabilities Deferred rent Other liabilities - interest rate swap Long-term debt, less current portion (including VIE debt of $1,184,731 and $1,229,437) Total liabilities Commitments and contingencies (Notes 6, 10, and 11) Stockholders' equity (deficit) Common stock - $0.0001 par value; 100,000,000 shares authorized, 18,876,000 shares issued and outstanding Additional paid-in capital Retained earnings (accumulated deficit) ) ) Total DRH stockholders' equity (deficit) ) Noncontrolling interest in VIE Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these interim consolidated financial statments. 1 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 26 June 27 June 26 June 27 Revenue Food and beverage sales $ Total revenue Operating expenses Compensation costs Food and beverage costs General and administrative Pre-opening Occupancy Depreciation and amortization Total operating expenses Operating profit Change in fair value of derivative instruments ) Interest expense ) Other income (expense), net ) ) ) Income (loss) before income taxes ) ) Income tax benefit (provision) ) ) Net income (loss) $ $ ) $ $ ) Less: Net income attributable to noncontrolling interest ) 0 ) 0 Net income attributable to DRH $ $ ) $ $ ) Basic earnings per share - as reported $ $ ) $ $ ) Fully diluted earnings per share - as reported $ $ ) $ $ ) Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these interim consolidated financial statments. 2 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Noncontrolling Total Stockholders' Shares Amount Capital Deficit) Income (Loss) Interest Equity (Deficit) Balances - December 26, 2010, as reported $ $ $ ) $ ) $
